CLAY, Commissioner.
Appellant is the owner of land through which there is a private passway appellee *674is entitled to use. For his convenience in driving his cattle over this passway, appel-lee asserted a right to fence it through appellant’s land. This right was confirmed by a judgment which determined other controversies between the parties.
It appears the proposed fence will be erected (or already has been erected) a few feet off the right of way, although the judgment does not specify its exact location. The location, however, is not material.
The only interest appellee has in appellant’s land is an easement to use the pass-way. He has no right to erect fences on such land either within or without the confines of the passway. This very question was settled in the case of Higdon v. Nichols, 204 Ky. 56, 263 S.W. 665.
The judgment is reversed to the extent that it adjudges appellee a right to place fencing on appellant’s land.